IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                    : No. 195 MAL 2022
                                                  :
                     Respondent                   :
                                                  : Petition for Allowance of Appeal
                                                  : from the Order of the Superior Court
              v.                                  :
                                                  :
                                                  :
 PHILLIP DONALD WALTERS,                          :
                                                  :
                     Petitioner                   :


                                          ORDER



PER CURIAM

      AND NOW, this 18th day of October, 2022, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by petitioner, is:


      Whether the Superior Court misapplied controlling case law and
      misapprehended controlling facts in concluding that the trial court did not
      err as a matter of law or abuse its discretion in allowing the Commonwealth
      to present the testimony of Dr. Gary Ross concerning the cause of death
      “by history[,]” which was devoid of any objective medical findings and did
      not comport with a conclusion or opinion “within a reasonable degree of
      medical certainty” thereby not only improperly bolstering the credibility of
      Gabel Bell but depriving Petitioner of his right to due process and a fair trial?